               Case 1:20-cv-10152-ALC Document 7 Filed 02/05/21 Page 1 of 1
                                                                                                                              Erik P. Pramschufer
                                                                                                                          Phone: (212) 980-7216
                                                                                                                             Fax: (212) 980-7291
                                                                                                                       erik.pramschufer@saul.com
                                                                                                                                    www.saul.com




                                                                                     February 5, 2021


  VIA ECF AND ELECTRONIC MAIL

  Hon. Andrew L. Carter, Jr., U.S.D.J.
  United States District Court
  Southern District of New York
  40 Foley Square, Room 435
  New York, NY 10007


           RE:Sanchez v. Arrow Electronics, Inc.
              Case No. 1:20-cv-10152
              Consent Request for Extension of Time to Respond to Complaint

  Dear Judge Carter:

         This law firm represents Defendant Arrow Electronics, Inc. (“Defendant”) in the above-
  captioned action. We write with the express consent of counsel for Plaintiff Christian Sanchez to
  request a thirty (30) day extension of Defendant’s time to answer or otherwise move against the
  Complaint, so as to allow the parties additional time to discuss resolving this dispute without the
  need for them to incur additional attorney’s fees litigating this action.

           Defendant’s current deadline to respond to the Complaint is February 12, 2021. The new
  deadline should this instant request be granted, would be March 15, 2021. This is Defendant’s
  first request to extend any deadlines in this action. Granting this request would not affect any
  other deadlines, as the Court has not yet entered a scheduling order.

           Thank you for your time and consideration of this request.

                                                                                     Respectfully submitted,

                                                                                     /s/ Erik P. Pramschufer
                                                                                     Erik P. Pramschufer
                                                                                     Attorney for Defendant

  cc:      Joseph H Mizrahi, Attorney for Plaintiff (via ECF and E-Mail)




         1270 Avenue of the Americas, Suite 2005      New York, NY 10020        Phone: (212) 980-7200      Fax: (212) 980-7292

DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS MINNESOTA NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                               A DELAWARE LIMITED LIABILITY PARTNERSHIP
  38041995.1
